Citation Nr: 0931384	
Decision Date: 08/21/09    Archive Date: 09/02/09	

DOCKET NO.  06-28 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   

2.  Entitlement to service connection for chronic tinnitus.   

3.  Entitlement to service connection for essential 
hypertension.   

4.  Entitlement to service connection for tonsillitis, or 
residuals thereof.   

5.  Entitlement to service connection for a chronic low back 
disorder, to include arthritis and/or spondylosis.   

6.  Entitlement to service connection for a disorder 
characterized by bilateral knee pain.   

7.  Entitlement to service connection for a disorder 
characterized by right heel pain.  


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to 
December 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

For reasons which will become apparent, the appeal as to the 
issues of service connection for bilateral hearing loss and 
tinnitus, as well as for tonsillitis and a disorder 
characterized by right heel pain, is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  Essential hypertension is not shown to have been present 
in service, or at any time thereafter.  

2.  A chronic low back disability, to include arthritis 
and/or spondylosis, is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the Veteran's period of 
active military service.  

3.  A disorder characterized by bilateral knee pain is not 
shown to have been present in service, or at any time 
thereafter.  


CONCLUSIONS OF LAW

1.  Essential hypertension was not incurred in or aggravated 
by active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

2.  A chronic low back disability, to include arthritis 
and/or spondylosis, was not incurred in or aggravated by 
active military service, nor may arthritis of the low back be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  

3.  A disorder characterized by bilateral knee pain was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes:  his multiple contentions, as 
well as service treatment records, and private outpatient 
treatment records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the Veteran's claims, and what the evidence in 
the claims file shows, or fails to show, with respect to 
those claims.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).  

The Veteran in this case seeks service connection for 
essential hypertension, as well as for a low back disability 
(to include arthritis and/or spondylosis), and a disorder 
characterized by bilateral knee pain.  In pertinent part, it 
is contended that all of the aforementioned disabilities had 
their origin during the Veteran's period of active military 
service.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

In order to establish service connection for a claimed 
disability, there must be competent evidence of (1) a current 
disability; (2) the incurrence or aggravation of a disease or 
injury during service; and (3) of a nexus between the claimed 
inservice disease or injury and the current disability.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and the medical 
evidence relates the symptomatology to the Veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular/renal 
disease, including hypertension, or arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

In the present case, service treatment records are negative 
for history, complaints, or abnormal findings indicative of 
the presence of essential hypertension, a low back disorder 
(including arthritis and spondylosis), and a disorder 
characterized by bilateral knee pain.  In point of fact, at 
the time of an annual physical examination in November 1975, 
the Veteran's spine and musculoskeletal system, as well as 
his lower extremities, including the knees, and blood 
pressure were entirely within normal limits, and no pertinent 
diagnoses were noted.  Moreover, during the course of a 
subsequent (possible separation) examination in 
December 1977, the Veteran's blood pressure was once again 
entirely within normal limits.  

The earliest clinical indication of the presence of any of 
the disabilities at issue is revealed by a private treatment 
record dated in 1992, almost 15 years following the Veteran's 
discharge from service, at which time he received a diagnosis 
of low back pain, "probably muscle strain."  Degenerative 
joint disease (arthritis) and/or spondylosis was first noted 
no earlier than September 1993, once again, many years 
following the Veteran's final discharge from active service.  

The Board acknowledges that, during the period from 
April 1994 to January 2004, the Veteran on a number of 
occasions exhibited what would appear to be somewhat elevated 
blood pressures.  However, at no time, either in service, or 
during that time period, did the Veteran receive a diagnosis 
of hypertension.  Even assuming, for the sake of argument, 
that, as early as September 1993, the Veteran exhibited 
clinical findings consistent with essential hypertension, 
this would place the origin of that disability at a point in 
time almost 16 years following his discharge from active 
service.  Moreover, at no time have the Veteran's elevated 
blood pressure readings been in any way attributed to his 
period of active military service.  

The Veteran argues that he currently suffers from a chronic 
disorder of the knees which had its origin during his active 
military service.  However, while in November 1961, during 
the Veteran's period of active military service, he was 
reportedly assaulted by six men, sustaining what were 
described as "very superficial abrasions" over both knees, 
the remainder of the Veteran's service treatment records are 
entirely negative for chronic pathology of either knee.  
Moreover, at no time, either in service, or thereafter, has 
the Veteran received a diagnosis of chronic knee pathology.  

The Board has taken into consideration the Veteran's 
contentions regarding the nature and etiology of his claimed 
hypertension and chronic knee disabilities, as well as his 
current low back disability.  However, based on a review of 
the entire evidence of record, the Board is unable to 
reasonably associate any of those disabilities, to the extent 
they currently exist, with any incident or incidents of the 
Veteran's period of active military service.  Accordingly, 
service connection for those disabilities must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by letters dated in 
November 2005 and March 2006.  In those letters, VA informed 
the Veteran that, in order to substantiate a claim for 
service connection, the evidence needed to show that he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  To the extent there 
existed any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  Significantly, the 
U.S. Court of Appeals for the Federal Circuit has held that 
any error in VCAA notice should be presumed prejudicial, and 
that VA must spare the burden of proving that such an error 
did not cause harm.  Sanders v. Nicholson, 487 Fed. 3d 881 
(2007).  However, the U.S. Supreme Court has recently 
reversed that decision, finding it unlawful in light of 
38 U.S.C.A. § 7261(b)(2), which provides that, in conducting 
a review of a decision of the Board, a court must take due 
account of the rule of prejudicial error.  In essence, the 
Supreme Court held that, except in cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim, the burden of proving 
harmful error rests with the party raising the issue.  
Further noted was that the Federal Circuit presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process.  Under 
the circumstances, it was the Supreme Court's decision that 
determinations on the issue of harmless error must be made on 
a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 
6096 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 
(2008).  Significantly, in the case at hand, the Veteran has 
failed to raise allegations of prejudice resulting from error 
on the part of VA.  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as private 
treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for essential hypertension is denied.  

Service connection for a low back disorder, to include 
arthritis and/or spondylosis, is denied.  

Service connection for a disorder characterized by bilateral 
knee pain is denied.  


REMAND

In addition to the above, the Veteran in this case seeks 
service connection for bilateral hearing loss and tinnitus, 
as well as for tonsillitis, and a disorder characterized by 
right heel pain.  In pertinent part, it is contended that all 
of these disabilities had their origin during the Veteran's 
period of active military service.  

In that regard, a review of service treatment records 
discloses that, during the period from November 1958 to 
January 1961, the Veteran received treatment for tonsillitis.  
Moreover, during the period from June 1972 to December 1974, 
the Veteran was heard to complain of a painful right heel, 
culminating in a diagnosis of osteoid osteoma/benign 
fibrocystic bone lesion of the os calcis.  Finally, at the 
time of a service medical examination in November 1975, and 
once again during the course of a possible separation 
examination in December 1977, audiometric evaluation revealed 
a number of somewhat elevated pure tone thresholds in each of 
the Veteran's ears.  

The Board notes that, in McClendon v. Nicholson, 20 Vet. App. 
79, 84-86 (2006), the United States Court of Appeals for 
Veterans Claims (Court) indicated that there were four 
elements which must be considered when determining whether a 
VA medical examination was necessary.  More specifically, the 
Court noted that VA must provide an examination where there 
is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifested during an applicable presumptive period for which 
the claimant qualifies; (3) an indication that the disability 
or persistent or recurrent symptoms may be associated with 
the Veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  
The Court further found that VA is required to provide a 
medical examination when the first three elements of 
38 U.S.C.A. § 5103A(d)(2) are satisfied, and the evidence of 
record otherwise lacks a competent medical opinion regarding 
the likelihood of a medical nexus between the inservice event 
and the current disability.  Significantly, the Board is not 
competent to provide that opinion.  See McClendon v. 
Nicholson, 20 Vet. App. at 85-86.  

The Board does not dispute the fact that, since the time of 
the Veteran's discharge from service, he has failed to 
demonstrate the presence of chronic hearing loss or tinnitus, 
or, for that matter, a chronic right heel disability or 
chronic residuals of tonsillitis.  Nonetheless, to date, the 
Veteran has yet to be afforded a VA examination or 
examinations in order to determine whether he does, in fact, 
suffer from such disabilities, and, if so, whether those 
disabilities are in any way related to an incident or 
incidents of his period of active service.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2005, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the file.  In addition, the 
Veteran should be informed of any such 
problem.  

2.  The Veteran should then be afforded 
VA otolaryngologic, audiometric, and 
orthopedic examinations in order to more 
accurately determine the exact nature and 
etiology of his claimed hearing loss and 
tinnitus, residuals of tonsillitis, and 
disability of the right heel.  The RO is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examinations, and a copy of 
all such notifications should be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination or 
examinations without good cause may have 
an adverse effect on his claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the 
otolaryngologic/audiometric examinations, 
the appropriate examiner or examiners 
should specifically comment as to whether 
the Veteran currently suffers from 
chronic hearing loss/tinnitus, or chronic 
residuals of tonsillitis, and, if so, 
whether those disabilities as likely as 
not (a 50 percent or higher probability) 
had their origin during the Veteran's 
period of active military service.  
Following completion of the orthopedic 
examination, the examiner should 
specifically comment as to whether the 
Veteran currently suffers from a chronic 
disability of this right heel, and, if 
so, whether that disability as likely as 
not (a 50 percent or higher probability) 
had its origin during  his period of 
active military service.  All such 
information and opinions, when obtained, 
should be made a part of the Veteran's 
claims folder.  

The claims folder, including a copy of 
this REMAND, must be made available to 
and reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report(s).  

3.  The RO should then readjudicate the 
Veteran's claim for service connection 
for chronic hearing loss and/or tinnitus, 
as well as his claims for service 
connection for tonsillitis (or residuals 
thereof), and a disorder characterized by 
right heel pain.  Should the benefits 
sought on appeal remain denied, the 
Veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of a 
Statement of the Case (SOC) in July 2006.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


